﻿1.	 It is a great pleasure for me to address the Assembly at its yearly meeting, this time at its thirty-eighth session. It is our deep hope that the work of this session will be successful so that reason and justice may prevail over selfish and hegemonic designs which today serve only to threaten the existence of the human race. My delegation's presence in New York is eloquent proof of our conviction that within the United Nations we could find the unity of nations, even in diversity. We could negotiate together the solution of problems and differences, though with different procedures; we could bring peoples closer together in spite of geographical distances, if we were all to resolve to do so. Only in this way, we believe, will we be able to ensure the socio-economic and cultural well-being to which each and every one of the inhabitants of our world aspires.
2.	With this outlook, it is a particular pleasure for me to convey to the representatives gathered here the greetings and wishes for success of Obiang Nguema Mbasogo, President of the Republic of Equatorial Guinea, who since his accession to the highest office of our nation has placed the greatest emphasis on the importance and raison d’être of the United Nations, particularly now, when dialogue becomes increasingly difficult because those taking part are speaking at cross purposes and when the use of force becomes increasingly imminent because of the juxtaposition of interests.
3.	Mr. President, I do not wish to enter into the substance of my statement without first of all saying how delighted my country and my delegation are at your well- deserved election to the presidency of the thirty-eighth session. Although we are aware that because of the nature and volume of the items on the agenda and because of the present international situation your task will not be an easy one, we are none the less convinced that the ideals of freedom, peace and justice that characterize Panama, your country, and your own skills as a diplomat and statesman are a guarantee of the success of our work. The election of the other members of the General Committee is for us a source of pride and a sign of hope. To each and every one, we address our most sincere congratulations.
4.	At the same time, we express our sincere appreciation and congratulations to Mr. Imre Hollai of Hungary, as well as to each member of the General Committee at the thirty-seventh session, for the efficiency and dynamism with which they conducted the work of that session.
$17
5.	For the Republic of Equatorial Guinea, which is celebrating the fifteenth anniversary of its independence today, and for the United Nations and all its Members, the past year, September 1982 to September 1983, has recorded both encouraging and discouraging developments in the annals of history.
6.	One of the favourable developments is that the Government of the Republic of Equatorial Guinea, committed to its objectives and loyal to its principles, has put into operation a democratizing machinery, with the establishment, through the unanimous approval of our basic law in a popular referendum, of the three powers- executive, judicial and legislative—that are now governing our country.
7.	We know full well, however, that the mere availability of constitutional instruments and organs does not mean the effective and coherent functioning of those organs, much less the institutionalization of the democracy which protects the fundamental rights and freedoms of the human being, which should be aimed at the achievement of his full development. Nevertheless, we are convinced that the United Nations as a whole and all countries that cherish freedom, justice and peace individually will continue to make their valuable contribution to the attainment of those objectives to which the people of Equatorial Guinea aspires.
8.	Please allow me to take this opportunity to express the thanks of Equatorial Guinea for the multisectoral and multifaceted assistance given thus far by friendly countries and by the United Nations system in our process of national recovery. At the same time, we hope that the assistance pledged for the economic recovery and development of cur country will be received in the near future, and we also hope that there will be an increase in the list of potential donors and in the contributions themselves.
9.	In the context of international co-operation, Equatorial Guinea supports and encourages the establishment of economic and technical co-operation among the developing countries in the framework of South-South negotiations. But this in no way reduces our interest in the resumption and progress of the North-South negotiations. It is in this spirit that, in the central African subregion, my Government is currently engaged in negotiations to bring Equatorial Guinea into the Customs and Economic Union of Central Africa and the financial institutions of that subregion. An agreement in principle on membership was reached in the Council of Heads of State of the Union, which met at Yaounde in December 1982. The technical negotiations are now at an advanced stage, and we hope that our final admission will take place in the near future. This will be our own modest contribution to the realization of the declaration adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its extraordinary session devoted to economic problems which was held at Lagos in 1980.
10.	As I have stressed, this wish of ours to participate in regional and subregional efforts for the economic reconstruction of the African continent does not imply any obstruction of or opposition to bilateral and multilateral co-operation, which my Government encourages without distinction of political, economic or ideological systems. 

11.	In that connection, apart from developing our relations with neighbouring countries, those of our region and Africa at large, we attach particular importance to our co-operation with the countries of Europe, Asia, the Middle East and Latin America and the Caribbean, particularly with those of the Hispanic American group, in order to preserve and develop the existing ties between our peoples. On this basis we have worked and shall continue to work to maintain close and constant co-operation based on the principles and objectives of the Charter of the United Nations and on the principles of the Movement of Non Aligned Countries, with a view to promoting mutual advantage, defined as co-operation among States, not subject to the circumstances of domestic political change.
12.	In this connection, I to take this opportunity to make it clear that certain interests adverse to my country have in the course of this year embarked on a venomous campaign contrary to the true state of affairs in order to harm Equatorial Guinea's relations, especially those we maintain with Spain, a country with which we co-operate even to a greater extent than is called for in the agreements that have been signed between the two countries.
13.	As I have already indicated, the recent past has not been altogether filled with joy and optimism, because the political and economic imbalances currently characterizing international relations and the deadlock in the negotiations to correct the inequalities and imbalances have harmful effects in the Republic of Equatorial Guinea.
14.	One of the consequences of our faith in the United Nations is our constant need to express on every occasion our adherence to the principles and purposes of the Charter, as well as those of the Non-Aligned Movement, such as respect for the sovereignty, territorial integrity and independence of countries, non-interference in the internal affairs of other States, the peaceful solution of conflicts, the maintenance of good-neighbourly relations, the use of dialogue rather than force in the search for solutions to the differences that may arise between States and the promotion of relations of interdependence. These pillars are the be-all and end-all of the foreign policy of the Government of the Republic of Equatorial Guinea, presided over by Obiang Nguema Mbasogo.
15.	With regard to attaining these ideals, which constitute the prerequisites for the establishment of freedom, peace and justice in the world, the Republic of Equatorial Guinea notes with concern the deterioration of the international situation, which is now characterized by an unbridled arms race, fratricidal wars in the four comers of the world and the imposition by force of economic or ideological systems that do not correspond to the requirements of the populations concerned.
16.	Therefore Equatorial Guinea, not wishing to be a spectator before these errors of mankind, has joined in the efforts of the international community to establish a new international economic and human order. This involves, among other things, curbing the arms race, with a consequent decrease in military budgets; adopting preventive measures against international terrorism, which is claiming too many lives; and eradicating the system of recruiting, using, financing and training mercenaries— which are all factors destabilizing the political and economic order of independent countries.
17.	Today the international community watches indifferently as innocent men, women, children and elderly persons become the targets of ideological, military and hegemonistic rivalry. Yesterday it was the Palestinians and the Mack South Africans; today it is 269 persons travelling on a South Korean commercial airliner. In view of this further evidence of disregard for the human person, Equatorial Guinea cannot conceal its concern &t such occurrences and appeals to the international community and to the General Assembly to adopt specific resolutions making it possible for international organizations and Governments to take coherent measures to avoid similar acts in the future.
18.	A few days ago we welcomed with great happiness the admission to the United Nations family of a new State, Saint Christopher and Nevis. As we congratulate that fraternal people on its attainment of independence and its admission to our ranks, Equatorial Guinea wishes to remind the international community gathered here that the historic resolution 1514 (XV), adopted by the General Assembly at its fifteenth session, has not yet been fully implemented.
19.	Namibia remains illegally occupied by the racist regime of South Africa, which, with the complicity of certain Powers, turns an increasingly deaf ear to the reproof and condemnation of the international community, which cherishes peace, justice and freedom. We regard as inappropriate the linking of the independence of Namibia with the withdrawal of Cuban troops from Angola, as that linkage would contradict the Charter and the norms of international law. Since its cause is just, Namibia must exercise its right to self-determination and independence.
20.	In South Africa the system of apartheid continues to be an insult to human dignity and a challenge to world public opinion. It is inconceivable and at the same time striking that the creator of a system such as apartheid should become increasingly arrogant and intransigent in spite of the fact that this system has been condemned by almost all the States Members of the United Nations. That arrogance and intransigence have not been confined to increasing the repression of the black South African majority and strengthening the illegal occupation of Namibian territory, but have extended to acts of military aggression and other destabilizing practices against Angola, Botswana, Lesotho, Mozambique, Zambia and Zimbabwe, with consequent loss of human life and property.
21.	In this connection, while Equatorial Guinea is in complete agreement with the need for material, political and diplomatic aid to be given to those countries for the safeguarding of their independence and territorial integrity, at the same time we believe that the eradication of the cause is the fundamental issue. To abolish the apartheid system in South Africa would be to bring justice to that part of the African continent.
22.	Equatorial Guinea takes an optimistic view with regard to the statements made by King Hassan II of Morocco concerning the resolutions adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its sessions at Nairobi and Addis Ababa for a negotiated solution of the question of Western Sahara. We believe that the cessation of hostilities and the holding of a free and properly organized referendum under the supervision of the Organization of African Unity  and the United Nations, through which the people of Western Sahara would be able to pronounce itself clearly on its own destiny, constitutes the best way to a just and lasting solution to this conflict which for so long has claimed so many innocent lives.
23.	The terrible tragedy that the fraternal people of Chad have experienced for many years requires that the international community assist and co-operate so that the people of Chad themselves can through reconciliation 
arrive at genuine peace in their country. The internationalization of that conflict which tends to impose a settlement of that interminable war by force of arms would only prolong it. In this connection, we support the proposal that all foreign forces withdraw from Chad and, at the same time, the parties to the dispute peacefully resolve their differences through dialogue.
24.	We express our support for and solidarity with the Argentine Republic in its struggle to recover its national sovereignty. We deeply regret the loss of human life and material goods caused by the conflict over the Malvinas, but we are none the less convinced that reason and justice will make it possible for Argentina to recover the part of its territory which it claims.
25.	The historic relations and cultural affinity that bind the Republic of Equatorial Guinea and the Latin American countries justify our concern at the prevailing situation in Central America. We appeal to all the parties involved in that tragedy, which is costing innocent human lives and considerable material losses, to engage in dialogue in order to find solutions to their differences, with strict respect for the free will of each people in the exercise of its right to choose the political and economic system most in tune with its national interests.
26.	It is regrettable that Latin America, which had been identified on the international scene as a labourer in the struggle against underdevelopment, is today the target of fratricidal struggles and the scene of political and hegemonic confrontations which merely serve alien interests. It is for this and other reasons that Equatorial Guinea supports and is at one with the initiatives taken by the Contadora Group. That is why we support the other peace initiatives being put forward by the countries of the region, directly or indirectly concerned. All of these efforts are aimed solely at ensuring the return of peace and stability for the progress of that region.
27.	In the Middle East, certain Arab territories have been occupied by Israel for more than a decade now, and the Palestinians remain without a homeland and are scattered throughout the world. At the same time, the positions of the parties involved in that complex dispute grow further and further apart. The sovereignty, territorial integrity and independence of Lebanon are increasingly stifled, while innocent lives are lost and hunger and poverty are the daily lot of that part of the world.
28.	We appeal to the Arab and Israeli Governments and to the Palestine Liberation Organization [PLC] for peace and reconciliation, to reconsider their antagonistic positions and sit down to negotiate together in order to find the most appropriate ways of returning peace, harmonious co-existence and stability to the Arab and Israeli peoples, who are doomed to live for ever in that afflicted region of the Middle East. We hope that third-party countries directly or indirectly involved in the conflict will contribute towards the achievement of that goal.
29.	It is regrettable to note that at the very time when the world is waging a war against hunger, illness and poverty—in a word, against underdevelopment—new hotbeds of tension are being created and existing ones are being exacerbated. In this context, in a region of strategic importance, both politically and economically, there has been loss of human lives and considerable material damage. I am referring to the conflict between Iran and Iraq, brother countries to which we urgently appeal that they cease hostilities and solve the problem in conformity with the purposes and principles of the Charter of the United Nations, the Non-Aligned Movement and international law.
30.	In South-East Asia and South-West Asia the search continues for peace and liability in Kampuchea and Afghanistan. We believe that it is the inhabitants of those countries first and foremost who must seek comprehensive solutions to their internal problems through peaceful negotiations, since the intervention of third countries not resulting from the free expression of the will of the indigenous inhabitants must be condemned as contrary to the Charter. It is the right of every people to decide its own form of government and to choose the economic, political and social system that suits it best, without external pressure or force.
31.	Similarly, the Korean peninsula remains artificially divided in spite of the firm desire for reunification constantly expressed by the Korean people in both North and South and endorsed by both Governments in a joint statement issued on 4 July 1972.' On the basis of that joint statement, we once again call upon the Governments of the two Koreas to establish conditions conducive to the resumption of negotiations, which we ho  will be concluded to the satisfaction of the Korean people as a whole.
32.	The independence, sovereignty, territorial integrity, unity and non-aligned status of Cyprus continue to be threatened and cannot be strengthened because of the occupation of part of that country by foreign troops. We appeal for the withdrawal of those troops and ask the Cypriot communities to resolve their internal problems through peaceful negotiations and to create conditions conducive to the return of the Cypriot refugees, in accordance with the relevant resolutions of the General Assembly and Security Council.
33.	For a very long time now mankind has been engaged in a constant battle against its worst enemies: hunger, disease and poverty. It is therefore inconceivable that, while success in that battle is still uncertain, mankind itself should be preparing with all haste for its own destruction. The proliferation of nuclear weapons and the increase of military bases, allegedly for reasons of security and protection, lead only to the victory of hunger, disease and poverty over the human being. We hope that statements on disarmament, the creation of zones of peace in various regions, the prevention of nuclear war and the reduction of military budgets will be matched by deeds. Only in that way will mankind be protected and feel secure.
34.	The lack of democracy in international relations not only constitutes a failure in the political relations among States but is also the cause of the unprecedented economic crisis of the world today, which is characterized by the stagnation of and decline in economic activity, an unending and growing deficit in the balance of payments of the developing countries, a steady increase in their external debt, low prices for raw materials and the corresponding enrichment of the more developed countries.
35.	These and many other irregularities have shown that the existing international economic order is inadequate and cannot respond to present-day requirements. Hence, the need to begin a process of global negotiations making possible the establishment of a new international economic order based on justice and equity, and not aimed at the enrichment of the rich and the impoverishment of the poor.
36.	Although we regret the intransigence of the developed countries, which continues to be an obstacle to the progress of the North-South negotiations, we are convinced that the economic recovery of the North is closely related to the economic survival of the South. That is why we hope that the political will of all will contribute to the democratization of international economic relations.
37.	The Non-Aligned Movement has always felt the need to begin an era of prosperity for all. This is why the 

Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983, laid the groundwork for the recovery and restructuring of the world economy.
38.	I would be remiss in my duty if I were to conclude my statement without conveying the feelings of gratitude and appreciation of Obiang Nguema Mbasogo, his Government and the people of Equatorial Guinea to the Secretary-General for his constant efforts to safeguard the principles and attain the objectives of the Charter. We greatly value the contribution which the United Nations unceasingly makes in the task of the national reconstruction of the Republic of Equatorial Guinea.
39.	May the United Nations remain the forum for peace negotiations and not a stage for confrontation,




































 
 




















 
 


